Citation Nr: 0901097	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for compression fracture of the L1 vertebral body with disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968 and from July 1972 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).  


REMAND

After review of the documentation on file, it appears that 
the veteran failed to report for a VA examination scheduled 
in December 2005.  In a December 2008 Informal Hearing 
Presentation, the veteran's representative pointed out that 
the veteran is currently service-connected for residuals of 
head trauma with symptoms of reduced reliability, difficulty 
in understanding complex commands, and impairment of short 
and long-term memory.  The veteran's representative has 
essentially asserted that confusion and memory loss caused 
the veteran to fail to report for the examination and he has 
asked that a decision be postponed until the veteran is 
properly examined.  

Given that the veteran was last afforded a comprehensive 
examination for his low back disability in 2004 and in an 
effort to afford the veteran every opportunity to receive a 
proper examination, the Board will return this matter to the 
originating agency for an attempt to fully develop the claim.    

The Board cautions the veteran that while VA has a statutory 
duty to assist in developing evidence pertinent to a claim, 
the veteran also has a duty to cooperate with VA in 
developing such evidence.  The duty to assist is not always a 
one-way street; nor is it a blind alley.  The veteran must be 
prepared to cooperate with VA's efforts to provide an 
adequate medical examination.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent medical records pertaining to 
treatment or evaluation of the veteran's 
low back disability, to include any 
pertinent VA medical records for the 
period since September 2005.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folders must be made available 
to and be reviewed by the examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's service-connected 
low back disability.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the  
service-connected low back disability on 
his ability to work.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




